Citation Nr: 1011442	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.   Entitlement to service connection for peripheral 
neuropathy of the upper  extremities.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower  extremities.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right foot fracture.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
foot fracture.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin disability.

8.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1969, and from March 1974 to July 1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to a higher initial rating for 
chronic renal insufficiency was also on appeal from the 
December 2007 rating decision.  However, in his substantive 
appeal, the Veteran indicated that he no longer wished to 
appeal this issue.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration of this 
issue.  See 38 C.F.R. § 20.204

The issues of whether new and material evidence has been 
submitted to reopen claims for fractures of the feet and for 
low back disability; as well as entitlement to service 
connection for skin disability and hypertension are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss is  
productive of Level I hearing acuity for the right ear and 
Level I hearing acuity of the left ear.

2.  The Veteran does not currently have peripheral neuropathy 
of the upper extremities.

3.  The Veteran does not currently have peripheral neuropathy 
of the lower extremities.

4.  Service connection for skin disability, described as 
chronic skin rash, was denied by a May 1994 rating decision; 
a notice of disagreement was not received to initiate an 
appeal from this determination. 

5.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for skin 
disability has been received since the May 1994 rating 
decision. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 
4.85, Diagnostic Code 6100 (2009).

2.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service, nor is it proximately due to or 
the result of the Veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

3.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service, nor is it proximately due to or 
the result of the Veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

4.  The May 1994 rating decision which denied entitlement to 
service connection for skin disability, described as chronic 
skin rash, is final.  38 U.S.C.A. § 7105(c) (West 2002).

5.  New and material evidence has been received since the May 
1994 rating decision denying service connection for skin 
disability, and thus, the claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in April 2007 and September 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in April and September 2007, which was 
prior to the December 2007 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the April and September 
2007 letters gave notice of the types of evidence necessary 
to establish a disability rating and effective date for the 
disabilities on appeal. 

With respect to the issue pertaining to hearing loss, the 
United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported 
to clarify VA's notice obligations in increased rating 
claims.  The Court held that a notice letter must inform the 
veteran that, to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

In the instant case, the RO provided notice to the Veteran in 
May 2008 in compliance with Vazquez.  However, the Board 
points out that the U.S. Court of Appeals for the Federal 
Circuit recently reversed the Court's holding in Vazquez, to 
the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Reviewing the April 2007 and May 2008 
correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

With respect to the Veteran's hearing loss, the Veteran was 
afforded VA examinations in June 2007 and June 2009.  
Further, with respect to the issues of service connection for 
peripheral neuropathy, the Veteran was afforded a VA 
examination in August 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide these  issues on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination with respect to 
the issues of hearing loss and peripheral neuropathy is not 
necessary. 

However, relevant to the Veteran's initial evaluation for his 
bilateral hearing loss disability, the Board notes that, in 
Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, none of the VA examiners discussed the functional 
effects.  

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extraschedular rating 
is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.

In this case, although the June 2007 and June 2009 VA 
examiners did not assess the Veteran's functional impairment, 
the Veteran does not allege any interference of his hearing 
loss with employment, and he does not allege any other factor 
which would implicate consideration of an extraschedular 
evaluation.  Nor does the evidence otherwise suggest that the 
provisions of 38 C.F.R. § 3.321 need be considered.  
Consequently, any deficiency in the examinations in light of 
Martinak are immaterial to the instant appeal.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 


II.  Compensable Rating for Hearing Loss

The Veteran is seeking a compensable rating for hearing loss.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The Veteran filed his current claim in March 2007.  He was 
afforded a VA audiological examination in June 2007, which 
showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
25
35
65
LEFT
25
25
40
55

The puretone threshold average when rounded was 36 in both 
ears.  The Maryland CNC speech discrimination test revealed 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear. 

At the time of the March 2007 VA audiological examination, 
the Veteran was shown to have an average puretone hearing 
loss of 36 decibels in the right ear, with 100 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  Further, the Veteran was 
shown to have an average puretone hearing loss of 36 decibels 
in the left ear, with 96 percent speech discrimination, which 
also translates to a Roman numeral designation of I for the 
left ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying 
Table VII, Diagnostic Code 6100, level I for the right ear 
and level I for the left ear equates to a zero percent 
disability evaluation.  

The Veteran was afforded another VA audiological examination 
in June 2009, which showed pure tone thresholds, in decibels, 
as follows:





HERTZ 


1000
2000
3000
4000
RIGHT
15
15
30
65
LEFT
20
25
35
55

When rounded, the puretone threshold average was 31 in the 
right ear and 34 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 96 
percent in both ears.

At the time of the June 2009 VA audiological examination, the 
Veteran was shown to have an average puretone hearing loss of 
31 decibels in the right ear, with 96 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  Further, the Veteran was 
shown to have an average puretone hearing loss of 34 decibels 
in the left ear, with 96 percent speech discrimination, which 
also translates to a Roman numeral designation of I for the 
left ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying 
Table VII, Diagnostic Code 6100, level I for the right ear 
and level I for the left ear equates to a zero percent 
disability evaluation.  

Table VIA is not for application in the instant case because 
neither VA examination showed that the veteran's puretone 
threshold was 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 
was his puretone threshold 30 or lower at 1000 Hertz and 70 
or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

Given that the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient for rating 
purposes.  

The claims file also includes VA treatment records.  A 
January 2007 treatment record showed that an audiogram was 
completed.  The results showed mild to severe sensorineural 
hearing loss from 3000 to 8000 HERTZ.  Further, a March 2007 
record showed that the Veteran presented for hearing aid 
evaluation.  However, these records do not provide 
audiological findings for rating purposes.  

Therefore, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Applying the VA 
audiological test results from June 2007 and most recently 
from June 2009, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Board notes that testing has shown the Veteran's hearing 
loss has remained noncompensable at every point during his 
appeal.  There is no basis on which to award a higher 
evaluation during any discrete period involved in this 
appeal.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The Veteran has not alleged, however, 
that his hearing loss has interfered in any manner with 
employment or employability.  Nor does the record otherwise 
suggest such interference.  The Veteran does not contend and 
the record does not show that the hearing loss has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.  App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 


III.  Service Connection for Peripheral Neuropathy

The Veteran is seeking service connection for peripheral 
neuropathy of the upper and lower extremities.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic diseases of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  

The Board notes that for purposes of establishing service 
connection for a disability resulting from exposure to a 
herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f). Acute and subacute peripheral neuropathy 
are presumed due to exposure to herbicides if they manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to herbicides.  38 
C.F.R. §§ 3.309 (e), 3.307(a)(6)(ii).  For purposes of 
38 C.F.R. § 3.309(e), the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records have been reviewed.  
Service treatment  records are silent with respect to any 
findings or diagnosis of peripheral neuropathy.  The 
Veteran's May 1979 service examination prior to discharge 
showed that the Veteran's neurologic system was clinically 
evaluated as normal.  Further, in his contemporaneous medical 
history, the Veteran expressly denied having any neuritis.  
In fact, he was silent with respect to any complaints 
pertaining to peripheral neuropathy.  In a July 1979 
statement, the Veteran did indicate that his medical 
condition had changed since the last examination because he 
had broke his left leg.  However, again, there is no mention 
of peripheral neuropathy.  

After service, VA treatment records are silent with respect 
to any findings of peripheral neuropathy.  Significantly, 
during the course of treatment and through the appeal period, 
the Veteran consistently denied having peripheral neuropathy.

The Veteran was afforded a VA examination in August 2007 for 
his diabetes mellitus.  On physical examination, the Veteran 
neurological system was found to be completely intact.  The 
examiner was silent with respect to any findings of 
peripheral neuropathy.  

Although the claims file was not reviewed by the examiner, as 
the examination report sets forth detailed findings with 
respect to whether the Veteran currently suffers from any 
neurological abnormalities, the Board finds the examination 
to be sufficient for appellate review.  

Based on a thorough review of the medical evidence, the Board 
finds that there is no medical diagnosis of peripheral 
neuropathy of the upper and lower extremities for which VA 
compensation may be awarded under any theory of entitlement, 
including as due to the Veteran's service-connected diabetes 
mellitus or exposure to herbicides.  The medical evidence of 
record is silent with respect to any diagnosis of peripheral 
neuropathy.  During the course of treatment, the Veteran has 
expressly denied having peripheral neuropathy.  Further, at 
the VA examination, the Veteran's neurological system was 
found to be completely intact.  The Court has indicated that 
in the absence of proof of a present disability, there can be 
no valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

The Board has considered the Veteran's contentions that he 
suffers from peripheral neuropathy.  Nevertheless, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status generally do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Here, the Veteran is competent to say that he experiences 
symptoms in his  extremities.  However, the Board does not 
believe that peripheral neuropathy is subject to lay 
diagnosis given that neurologic testing must be done to 
establish a clear diagnosis.  The Veteran has not 
demonstrated that he has the expertise required to diagnose 
peripheral neuropathy.  Further, the Veteran's statements 
indicating that he has peripheral neuropathy contradict his 
statements while seeking treatment at the VA.  Thus, his 
statements when weighed against the medical evidence have no 
probative value.    

In conclusion, absent evidence of a diagnosis of peripheral 
neuropathy of the upper and lower extremities, service 
connection must be denied.  A preponderance of the evidence 
is against the Veteran's claim for peripheral neuropathy of 
the upper and  lower extremities.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


IV.  New and Material Evidence to Reopen a Claim for Skin 
Disability

The issue of service connection for skin disability, 
described as chronic skin rash, was denied by the RO in May 
1994 rating decision because it was found not to be due to 
herbicide exposure.  The Veteran was notified of this 
decision, but he failed to file a notice of disagreement 
initiating an appeal.  Under the circumstances, the Board 
finds that the May 1994 rating decision became final with 
respect to this issue.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the May 1994 rating decision, additional evidence has 
become part of the record, including VA treatment records and 
a VA examination report.  The Veteran now appears to also be 
claiming that his skin disability is secondary to his 
service-connected diabetes mellitus.  At the time of the 
prior rating decision, service connection for diabetes 
mellitus was not in effect.  Further, VA treatment records 
showed that the Veteran has been treated for tinea 
versicolor.  Moreover, the August 2007 VA examination also 
showed a diagnosis of tinea versicolor, and offers an opinion 
as to whether this disability is related to the diabetes 
mellitus.  Further, in a February 2010 Informal Hearing 
Presentation submitted by the Veteran's representative, the 
Veteran through his representative also asserts that his skin 
disability has been aggravated by his diabetes mellitus.  

The Board finds that the additional evidence submitted since 
the May 1994 rating decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the Veteran's skin  disability is secondary 
to his service-connected diabetes mellitus, which is 
necessary to substantiate the Veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for skin disability is reopened.  38 U.S.C.A. § 
5108.

With respect to this issue, the matter of compliance with the 
VCAA and implementing regulations will be addressed by the 
Board in a future decision (if necessary) on the merits of 
the Veteran's claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  




ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Service connection for peripheral neuropathy of the upper 
extremities is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.  

New and material evidence has been received to reopen the 
issue of entitlement to service connection for skin 
disability; to that extent, the appeal is granted, subject to 
the directions set forth in the following Remand section of 
this decision.


REMAND

The present appeal also includes the issues of whether new 
and material evidence has been received to reopen claims for 
fractures of the right and left feet as well as for low back 
disability.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  The Court further explained that a 
notice letter must describe what evidence would be necessary 
to substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  As noted in the February 2010 
Informal Hearing Presentation, in this case, while the 
Veteran has been informed of the evidence necessary to 
establish service connection, it does not appear that the 
Veteran has been provided notice of what constitutes new and 
material evidence.  Thus, the Board finds that a corrective 
VCAA letter should be sent to the Veteran with respect to 
these issues to comply with 38 C.F.R. § 3.159(b).

Further, the present appeal also includes the issues of 
entitlement to service connection for skin disability and 
hypertension.  Specifically, the Veteran is claiming that 
these disabilities are secondary to his service-connected 
diabetes mellitus.  The Veteran was afforded a VA examination 
in August 2007, which found that these disabilities were not 
related to his service-connected diabetes mellitus.  However, 
as noted in the February 2010 Informal Hearing Presentation, 
the examiner did not offer an opinion as to whether the 
Veteran's skin disability and hypertension were aggravated by 
his diabetes mellitus.  Under the circumstances, the Board 
finds that another VA examination should be afforded to the 
Veteran to determine whether the Veteran's skin disability 
and hypertension are proximately due to or aggravated by the 
Veteran's service-connected diabetes mellitus, type II, 
pursuant to 38 C.F.R. § 3.310.  Further, when determining 
service connection, all theories of entitlement must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  Accordingly, the examiner should also 
offer an opinion as to whether the Veteran's skin disability 
and hypertension are directly related to service, to include 
exposure to herbicides.  

Lastly, in light of the need to remand these issues for other 
matters, the RO should take appropriate action to obtain all 
VA treatment records from October 2008 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) with respect to the issues of 
whether new and material evidence has 
been received to reopen claims for 
fractures of the feet and for low back 
disability.  The letter should include 
information as to what constitutes new 
and material evidence as well as an 
explanation of the evidence necessary to 
substantiate the element or elements 
required to establish the underlying 
claim that were found insufficient in the 
previous denial.  Specifically, the 
Veteran must be informed that he must 
provide evidence showing that these 
disabilities were incurred in or 
aggravated in service, or that his low 
back disability is secondary to his 
service-connected residuals of left ankle 
injury.  See Kent v. Nicholson, 20 
Vet.App. 1 (2006). 

2.  The RO should take appropriate action 
to obtain copies of all VA treatment 
records from October 2008 to the present.

3.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination with respect to the issues of 
service connection for skin disability 
and hypertension.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's skin disability and 
hypertension are related to service, to 
include exposure to herbicides?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's skin disability and 
hypertension are proximately due to, or 
caused by, the Veteran's service-
connected diabetes mellitus, type II?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's skin disability and 
hypertension have been aggravated by the 
Veteran's service-connected diabetes 
mellitus, type II?

A detailed rational for all opinions 
expressed should be provided. 

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination report. 

5.  Thereafter, the issues remaining on 
appeal should be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


